DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0009]: “processor may be configured to be execute” should be –processor may be configured to be executed.
Paragraph [0040]: “and end mile 255” should be –end mile 257--.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118, 122, 128, 257, 269, 265, 270.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of US Pub No: 2020/0265721 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims describe a method for platooning based on receiving vehicle information, vehicle identifiers, vehicle location information, and communication systems, identifying a first subset of the vehicles based on the geographic area, selecting a second subset of vehicles from the first subset based on logistic constraints, and transmitting and forming the second subset of vehicles.  These disclosures are described claim 1 in US Pub No: 2020/0265721 A1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lesher et al. (US Patent Application 2018/0188746 A1): Highway vehicle platoon management is provided. Driver quality parameters are used together with vehicle physical characteristic and performance information to select an ordering of the vehicles within the platoon. The vehicles within the platoon mutually self-order to select the ordering of the vehicles within the platoon for enhanced safety and efficiency. The driver quality parameters together with the vehicle physical characteristic and performance information is also used to reward best drivers with preferred locations within the platoon. The vehicles within the platoon mutually self-order to reward best drivers with preferred locations within the platoon. An existing vehicle platoon is selectively split into two or more smaller platoons for improving overall safety and efficiency. Two or more smaller vehicle platoons are selectively aggregated into a larger single platoon for improving overall safety and efficiency.
Schubert et al. (US Patent No: 9,940,840 B1): The computer-implemented method involves obtaining (502) navigation data that indicates a travel route for a vehicle, by a computing system. A subset of multiple vehicles that are within a threshold distance of each other and have respective travel routes that partially overlapped, is determined. Multiple vehicles are selected among the subset of vehicles to form a platoon of vehicles that travel in a coordinated arrangement in proximity to each other during a portion of the respective travel routes of the selected vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665